As filed with the Securities and Exchange Commission on March 5, 2015 1933 Act File No. 333-184477 1940 Act File No. 811-22761 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 26 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 28 x (Check appropriate box or boxes.) STONE RIDGE TRUST (Exact Name of Registrant as Specified in Charter) 405 Lexington Avenue, 55th Floor New York, New York 10174 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 855-609-3680 Stone Ridge Trust 405 Lexington Avenue, 55th Floor New York, New York 10174 (Name and Address of Agent for Service) Copies of Communication To: Elizabeth J. Reza Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199 It is proposed that this filing will become effective(check appropriate box): x immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 26 to the Registration Statement of Stone Ridge Trust (the “Trust”) on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.24, filed on FormN-1A filed on February 27, 2015, which designated February 28, 2015 as the date on which PEA No. 24 was to become effective.This PEANo.26 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No.24 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 26 meets all of the requirements for effectiveness under Rule 485(b) and it has duly caused this Post Effective Amendment No. 26 to the Registration Statement of Stone Ridge Trust (related to Stone Ridge Reinsurance Risk Premium Fund and Stone Ridge High Yield Reinsurance Risk Premium Fund) to be signed on its behalf by the undersigned, duly authorized, in the City of New York and the State of New York, on the 5th day of March, 2015. STONE RIDGE TRUST By: /s/ Jane Korach Jane Korach, Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Trustee, President (Principal Executive Officer) March 5, 2015 Ross Stevens * Treasurer (Principal Financial Officer) March 5, 2015 Patrick Kelly * Trustee March 5, 2015 Daniel Charney * Trustee March 5, 2015 Jeffery Ekberg * Power of Attorney By:/s/ Jane Korach Jane Korach Attorney in Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
